DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 6 November 2020:
	Claims 1, 5-6, 10 and 14-15 are amended.
	Claims 2 and 11 are canceled.
	Claims 1, 3-10 and 12-18 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 6 November 2020:
a.	Applicant’s arguments and amendments regarding the previously made 35 U.S.C. 112(b) rejection on claims 10-18 have been fully considered and are deemed fully persuasive. The 35 U.S.C. 112(b) rejection on claims 10-18 have been withdrawn.
b.	Applicant’s arguments that the cited references fail to disclose or suggest at least, for example, the recited wherein the generating and storing of the security information comprises: constructing a first polynomial based on the first biometric information; constructing a second polynomial based on the second biometric information by taking a degree of a variable of the first polynomial into consideration; and generating the reference composite polynomial including the first and second polynomials has been fully considered but is deemed not persuasive. Applicant’s attention is directed to Yasuda, Claim 1, see “first cryptographic information that represents an encrypted polynomial obtained by encrypting a first polynomial that corresponds to a first vector representing a first feature of first 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI (U.S. PGPub. 2011/0099385), hereinafter Takahashi, in view of Kaehler (U.S. PGPub. 2017/0053165), in further view of Yasuda et al. (U.S. Patent 10,020,933), hereinafter Yasuda. 

	Regarding claim 1, Takahashi teaches A biometric information-based authentication method, the method comprising (Takahashi, Abstract, see “A biometric authentication method for a computer system…”):
	checking first biometric information based on a physical characteristic of a user and second biometric information varying with a  (Takahashi, Abstract, see “extracting a first feature from the captured biometric information…extracting a second feature from the captured biometric information”, where “first feature” is being read as first biometric information and where “second feature” is being read as second biometric information varying with a characteristic of the user) (Takahashi, Paragraph [0007], see “the number of items of biometric information of each kind held by one person is limited (for example, only ten fingers are available in a case of enrolling fingerprints as the biometric information”, where “biometric information” is being read as comprising physical characteristics of the user);
	constructing a reference composite polynomial on the basis of one or more feature points respectively detected from the first and second biometric information and generating and storing security information on the basis of the reference  (Takahashi, Paragraph [0029], see “a first step of capturing, by the feature extraction module, the biometric information from the ;
	checking first and second measured biometric information of the user (Takahashi, Paragraph [0029], see “capturing, by the feature extraction module, the biometric information from the user at a time of authentication of the biometric information on the user, extracting a second feature, which is formed of a plurality of feature elements and indicate a characteristic of the biometric information, from the captured biometric information, and storing the extracted second feature into the first memory”, where “capturing” and “extracting” is being read as a form of checking the measured biometric information and where “extracting a second feature, which is formed of a plurality of feature elements and indicate a characteristic of the biometric information” is being read as comprising a first and second measured biometric information of the user); 
	constructing a detection composite polynomial on the basis of one or more feature points detected from the first and second measured biometric information and generating authentication information using the detection (Takahashi, Paragraph [0029], see “capturing, by the feature extraction module, the biometric information from the user at a time of authentication of the biometric information on the user, extracting a second feature…generating  second feature polynomial having each of the plurality of feature elements of the extracted second feature as coefficients thereof, and storing the generated second feature polynomial into the first memory…generating a template polynomial for authentication by calculating the residue polynomial…and storing the generated template polynomial for authentication into the first memory”, where “template polynomial for authentication” is being read as authentication information, which is generated and stored in the first memory); and
	performing authentication of the user by comparing the security information with the authentication information (Takahashi, Paragraph [0029], see “generating a correlation function for ;
	
	
	
	
	Takahashi does not teach the following limitation(s) as taught by Kaehler: checking first biometric information based on a physical characteristic of a user and second biometric information varying with a biological characteristic of the user;
	constructing a reference composite polynomial on the basis of one or more feature points respectively detected from the first and second biometric information and generating and storing security information on the basis of the reference composite polynomial; and
	constructing a detection composite polynomial on the basis of one or more feature points detected from the first and second measured biometric information and generating authentication information using the detection composite polynomial.
	(Kaehler, Paragraph [0042], see “a mapping can be decomposed into three separate mappings: u, v, k…such decompositions can be modeled as polynomials of a specific order”, where “decompositions can be modeled as polynomials” is analogous to generating composite polynomials, since polynomials which are decomposable are identified as composite polynomials) (Kaehler, Paragraph [0023], see “Extracting biometric information from the eye generally includes a procedure for the segmentation of the iris within an eye image”, where “Extracting biometric information from the eye” is analogous to biometric information varying with a biological characteristic of the user, where “information from the eye” is being read as biological information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, by implementing techniques for eyelid shape estimation, comprising of checking biometric information varying with a biological characteristic of the user, whilst associating those characters with composite polynomials, disclosed of Kaehler. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of checking biometric information varying with a biological characteristic of the user, whilst associating those characteristics with composite polynomials. Checking biometric information varying with a biological characteristic of the user whilst associating those characteristics with composite polynomials enables a more efficient evaluation of the polynomial, due to the composite polynomial being decomposable through polynomial decomposition (Kaehler, Paragraph [0042]). 
	Takahashi as modified by Kaehler do not teach the following limitation(s) as taught by Yasuda: wherein the generating and storing of the security information comprises:
	constructing a first polynomial based on the first biometric information;
	constructing a second polynomial based on the second biometric information by taking a degree of a variable of the first polynomial into consideration; and
	generating the reference composite polynomial including the first and second polynomials.
	(Yasuda, Claim 1, see “first cryptographic information that represents an encrypted polynomial obtained by encrypting a first polynomial that corresponds to a first vector representing a first feature of first biometric information of a registrant, wherein the first biometric information is obtained from the registrant by a first sensor…an encrypted result obtained by encrypting a result of a multiplication of a second polynomial that corresponds to a second vector by the monomial, the second vector representing a second feature of second biometric information of an authentication target, wherein the second biometric information is obtained from the authentication target by a second sensor…a processor that generates an encrypted polynomial that includes a result of an operation of the first vector and the second vector by use of the first cryptographic information”, where “first polynomial that corresponds to a first vector” is analogous to a first polynomial based on the first biometric information, where “second polynomial that corresponds to a second vector” is analogous to a second polynomial, where “a result of a multiplication of a second polynomial that corresponds to a second  vector by the monomial” is analogous to the second polynomial being constructed based on the second biometric information by taking a degree of a variable of the first polynomial into consideration, where “multiplication of a second polynomial by the monomial” is analogous to constructing the second polynomial by taking a degree of a variable and where “generates an encrypted polynomial that includes a result of an operation of the first vector and the second vector” is analogous to generating the reference composite polynomial which includes the first and second polynomials). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, and techniques for eyelid shape estimation, disclosed of Kaehler, by implementing techniques for cryptographic processing, comprising of constructing a first and second polynomial based on first and second biometric information and generating a reference composite polynomial including the first and second polynomials, disclosed of Yasuda. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of constructing a first and second polynomial based on first and second biometric information and generating a reference composite polynomial including the first and second polynomials. The benefits of constructing a first 

Regarding claim 3, Takahashi as modified by Kaehler and further modified by Yasuda teaches The authentication method of claim 1, wherein the generating and storing of the security information comprises:
detecting at least one first feature point from the first biometric information (Takahashi, Paragraph [0029], see “a first step of capturing, by the feature extraction module, the biometric information from the user at a time of enrollment of the biometric information on the user, extracting a first feature, which is formed of a plurality of feature elements and indicate a characteristic of the biometric information”);
detecting at least one second feature point from the second biometric information (Takahashi, Paragraph [0029], see “capturing, by the feature extraction module, the biometric information from the user at a time of authentication of the biometric information on the user, extracting a second feature, which is formed of a plurality of feature elements and indicate a characteristic of biometric information”); and
managing the at least one first and second feature points (Takahashi, Paragraph [0029], see “storing the extracted first feature into the first memory…storing the extracted second feature into the first memory”, where “storing the extracted first/second features” is being read as managing the at least one first and second feature points).


Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Kaehler, in further view of Yasuda, in further view of Gupta et al. (U.S. PGPub. 2015/0304101), hereinafter Gupta.

egarding claim 4, Takahashi as modified by Kaehler and further modified by Yasuda do not teach the following limitation(s) as taught by Gupta: The authentication method of claim 3, wherein the generating and storing of the security information comprises:
	generating at least one first chaff point corresponding to the at least one first feature point;
	generating at least one second chaff point corresponding to the at least one second feature point; and
	storing the at least one first and second chaff points.
	(Gupta, Claim 2, see “generating a plurality of chaff points, wherein each chaff point includes a randomly selected first element and a randomly selected second element…”, where “first element” is analogous to corresponding to at least one first feature point and where “second element” is analogous to corresponding to at least one second feature point) (Gupta, Paragraph [0037], see “The physician access point 109 is a device that is configured to access information that is stored on the medical data server/cloud 105…”) (Gupta, Paragraph [0059], see “The ordered pairs and the chaff points are combined into a data package to form a “fuzzy vault” (step 615) and are transmitted to a “receiver system””, where “receiver system” comprises a cloud/server storage, where the chaff points are stored respectively).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, and techniques for eyelid shape estimation, disclosed of Kaehler, and techniques for cryptographic processing, comprising of constructing a first and second polynomial based on first and second biometric information and generating a reference composite polynomial including the first and second polynomials, disclosed of Yasuda, by implementing techniques for physiological signal-based encryption, comprising of generating at least one chaff point for each feature element and respectively storing the generated chaff points, disclosed of Gupta. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of generating at least one chaff point for each feature element and respectively storing the generated chaff points. The benefits of generating at least one chaff point for each feature element comprises of adding random (noise) points with the feature points that help improve the security of the fuzzy vault to its maximum (Gupta, Paragraph [0059]). 
The authentication method of claim 4, wherein the generating of the authentication information comprises:
	checking at least one first detection feature point detected from the first measured biometric information;
	checking at least one second detection feature point detected from the second measured biometric information;
	checking, from the at least one first and second feature points, the at least one first and second feature points being pre-stored and the at least one first and second chaff points, at least one first correspondence feature point corresponding to the at least one first detection feature point and at least one second correspondence feature point corresponding to the at least one second detection feature point; and
	constructing the detection composite polynomial using the at least one first and second correspondence feature points.
	(Gupta, Paragraph [0012], see “The system then obtains frequency domain features from the physiological signal and hides them in a fuzzy vault. A sample of a second physiological signal is also generated from a generative model and frequency domain features are obtained from the second signal”, where “system then obtains frequency domain features from the physiological signal” is analogous to checking at least one first detection feature point from the first measured biometric information, where “physiological signal” is being read as the biometric information and where “A sample of a second physiological signal is also generated and frequency domain features are obtained from the second signal” is analogous to checking at least one second detection feature point detected from the biometric information, where “second physiological signal” is being read as second biometric information) (Gupta, Paragraph [0014], see “A plurality of signal features is identified and a plurality of data pairs is accessed from the data package. A subset of data pairs are identified from the data package as corresponding to one or more of the plurality of identified signal features—the remaining data pairs are rejected as “chaff points.” Using LaGrangian interpolation, a polynomial equation is reconstructed such that, when the first element of each data pair of the subset of data pairs is provided as an input to the polynomial equation, 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, techniques for eyelid shape estimation, disclosed of Kaehler, and techniques for cryptographic processing, comprising of constructing a first and second polynomial based on first and second biometric information and generating a reference composite polynomial including the first and second polynomials, disclosed of Yasuda, by implementing techniques for physiological signal-based encryption, comprising of checking at least one feature point detected from the measured biometric signals and check for at least one correspondence feature point corresponding to the first and second detected feature points and utilizing the correspondence feature points to construct a composite polynomial, disclosed of Gupta.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of checking at least one feature point detected from the measured biometric signals and check for at least one correspondence feature point corresponding to the first and second detected feature points and utilizing the correspondence feature points to construct a composite polynomial. This allows for a more efficient system by checking a correspondence point that is most similar to that of the at least one feature point, as well as, minimizing the chances of error by selecting a correspondence point that is best for computing the composite polynomial (Gupta, Paragraphs [0012] and [0014]).  

	Regarding claim 7, Takahashi as modified by Kaehler and further modified by Yasuda do not teach the following limitation(s) as taught by Gupta: The authentication method of claim 1, wherein the reference composite polynomial and the detection composite polynomial are fuzzy vault-based polynomials.

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, and techniques for eyelid shape estimation, disclosed of Kaehler, and techniques for cryptographic processing, comprising of constructing a first and second polynomial based on first and second biometric information and generating a reference composite polynomial including the first and second polynomials, disclosed of Yasuda, by implementing techniques for physiological signal-based encryption, comprising of the generated polynomials being fuzzy vault-based polynomials, disclosed of Gupta. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of the generated polynomials being fuzzy vault-based polynomials. The benefits of the generated polynomials being fuzzy vault-based polynomials comprises of a better security management for the system by leveraging some of the concepts of error-correcting codes to encode information in such a way as to be difficult to obtain without the “key” used to encode it (Gupta, Paragraph [0059]). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Kaehler, in further view of Yasuda, in further view of Podhajsky et al. (U.S. PGPub. 2015/0088431), hereinafter Podhajsky. 
	
	Regarding claim 6, Takahashi as modified by Kaehler and further modified by Yasuda do not teach the following limitation(s) as taught by Podhajsky: The authentication method of claim 1, wherein the second biometric information comprises information regarding a pattern in which vascular volume that varies with the biological characteristic of the user is detected for a predetermined time.

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, and techniques for eyelid shape estimation, disclosed of Kaehler, and techniques for cryptographic processing, comprising of constructing a first and second polynomial based on first and second biometric information and generating a reference composite polynomial including the first and second polynomials, disclosed of Yasuda, by implementing techniques for dynamic profiles, comprising of the biometric information comprising information on that a pattern in which vascular volume varies with the biological characteristic of the user being detected for a predetermined time, disclosed of Podhajsky.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of the biometric information comprising information on that a pattern in which vascular volume varies with the biological characteristic of the user being detected for a predetermined time. This allows for a more efficient and effective system by having the biometric information comprise information on a pattern in which a vascular volume varies with the biological characteristic of the user being detected for a predetermined time. This allows for more precise biometric information by comparing it to a vascular volume of a particular user detected for a predetermined time to ensure that the biometric information is accurate to the particular user before utilizing the data (Podhajsky, Paragraph [0018]). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Kaehler, in further view of Yasuda, in further view of RIETMAN et al. (U.S. PGPub. 2016/0156370), hereinafter Rietman.

	Regarding claim 8, Takahashi as modified by Kaehler and further modified by Yasuda do not teach the following limitation(s) as taught by Rietman: The authentication method of claim 1, wherein the generating and storing of the security information comprises:
	checking coefficients of the reference composite polynomial; and
	generating a hash value by combining the checked coefficients of the reference composite polynomial.
	(Rietman, Paragraph [0048], see “configuring a network device for key sharing, mapping the identity number (A) to an identity polynomial comprises hashing the identity number and converting the result of the hashing to at least part of the identity polynomial, e.g., by assigning digits of the result of hashing, possibly mapped to a different number base, to coefficients of the identity polynomial”, where “assigning digits of the result of hashing to coefficients of the identity polynomial” is analogous to checking coefficients of the polynomial and generating a hash value by combining the checked coefficients of the polynomial, where “coefficients of the identity polynomial” is analogous to a combination of the checked coefficients). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, techniques for eyelid shape estimation, disclosed of Kaehler, and techniques disclosed of Yasuda, by implementing techniques for sharing a cryptographic key, comprising of checking coefficients of a polynomial and generating a hash value by combining the checked coefficients of the polynomial, disclosed of Rietman. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of checking coefficients of a polynomial and generating a hash value by combining the checked coefficients of the polynomial. This allows for better security management within the system through checking the coefficients of the polynomial and generating a hash value by combining the checked coefficients of 

	Regarding claim 9, Takahashi as modified by Kaehler and further modified by Yasuda do not teach the following limitation(s) as taught by Rietman: The authentication method of claim 8, wherein the generating of the authentication information comprises:
	checking coefficients of the detection composite polynomial; and
	generating a hash value by combining the checked coefficients of the detection composite polynomial.
	(Rietman, Paragraph [0048], see “configuring a network device for key sharing, mapping the identity number (A) to an identity polynomial comprises hashing the identity number and converting the result of the hashing to at least part of the identity polynomial, e.g., by assigning digits of the result of hashing, possibly mapped to a different number base, to coefficients of the identity polynomial”, where “assigning digits of the result of hashing to coefficients of the identity polynomial” is analogous to checking coefficients of the polynomial and generating a hash value by combining the checked coefficients of the polynomial, where “coefficients of the identity polynomial” is analogous to a combination of the checked coefficients). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, techniques for eyelid shape estimation, disclosed of Kaehler, and techniques disclosed of Yasuda, by implementing techniques for sharing a cryptographic key, comprising of checking coefficients of a polynomial and generating a hash value by combining the checked coefficients of the polynomial, disclosed of Rietman. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of checking coefficients of a polynomial and generating a hash value by combining the checked coefficients of the polynomial. This allows for better security management within the system through checking the coefficients of the polynomial and generating a hash value by combining the checked coefficients of the polynomial. This allows for the generated hash value to be used to compare the biometric information and ensure there are no errors within the system (Rietman, Paragraph [0048]). 


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Kaehler, in further view of Yasuda, in further view of KIM et al. (U.S. PGPub. 2015/0371024), hereinafter Kim.

Regarding claim 10, Takahashi teaches A biometric information-based authentication apparatus, the authentication apparatus comprising at least one processor configured to execute operations to implement the following units (Takahashi, Abstract, see “A biometric authentication method for a computer system…”, where “computer system” is being read as comprising an apparatus comprising at least one processor):
a biometric information check unit measuring first biometric information based on a physical characteristic of a user and second biometric information varying with a (Takahashi, Abstract, see “extracting a first feature from the captured biometric information…extracting a second feature from the captured biometric information”, where “first feature” is being read as first biometric information and where “second feature” is being read as second biometric information varying with a characteristic of the user) (Takahashi, Paragraph [0007], see “the number of items of biometric information of each kind held by one person is limited (for example, only ten fingers are available in a case of enrolling fingerprints as the biometric information”, where “biometric information” is being read as comprising physical characteristics of the user);
a biometric information composition unit generating a (Takahashi, Paragraph [0029], see “a first step of capturing, by the feature extraction module, the biometric information from the user at a time of enrollment of the biometric information, and storing the extracted first feature into the first memory…generating a first feature polynomial having each of the plurality of feature elements of the extracted first feature as coefficients thereof, and storing the generated first feature polynomial into the first memory…generating a template polynomial for enrollment by calculating a residue ;
a security information management unit generating and storing security information on the basis of the (Takahashi, Paragraph [0029], see “a first step of capturing, by the feature extraction module, the biometric information from the user at a time of enrollment of the biometric information, and storing the extracted first feature into the first memory…generating a first feature polynomial having each of the plurality of feature elements of the extracted first feature as coefficients thereof, and storing the generated first feature polynomial into the first memory…generating a template polynomial for enrollment by calculating a residue polynomial…and storing the generated template polynomial for enrollment into the first memory”, where “template polynomial for enrollment” is being read as security information, which is generated and stored in the first memory);
an authentication information generating unit generating authentication information on the basis of the (Takahashi, Paragraph [0029], see “capturing, by the feature extraction module, the biometric information from the user at a time of authentication of the biometric information on the user, extracting a second feature…generating  second feature polynomial having each of the plurality of feature elements of the extracted second feature as coefficients thereof, and storing the generated second feature polynomial into the first memory…generating a template polynomial for authentication by calculating the residue polynomial…and storing the generated template polynomial for authentication into the first memory”, where “template polynomial for authentication” is being read as authentication information, which is generated and stored in the first memory); and
an authentication processing unit performing authentication by comparing the security information with the authentication information (Takahashi, Paragraph [0029], see ;




Takahashi does not teach the following limitation(s) as taught by Kaehler: a biometric information check unit measuring first biometric information based on a physical characteristic of a user and second biometric information varying with a biological characteristic of the user;
a biometric information composition unit generating a composite polynomial on the basis of one or more feature points respectively detected from the first and second biometric information;
an authentication information generating unit generating authentication information on the basis of the composite polynomial generated by the biometric information composition unit, 
	(Kaehler, Paragraph [0042], see “a mapping can be decomposed into three separate mappings: u, v, k…such decompositions can be modeled as polynomials of a specific order”, where “decompositions can be modeled as polynomials” is analogous to generating composite polynomials, since polynomials which are decomposable are identified as composite polynomials) (Kaehler, Paragraph [0023], see “Extracting biometric information from the eye generally includes a procedure for the segmentation of the iris within an eye image”, where “Extracting biometric information from the eye” is analogous to biometric information varying with a biological characteristic of the user, where “information from the eye” is being read as biological information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, by implementing techniques for eyelid shape estimation, comprising of checking biometric information varying with a biological characteristic of the user, whilst associating those characters with composite polynomials, disclosed of Kaehler. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for biometric information-based authentication, comprising of checking biometric information varying with a biological characteristic of the user, whilst associating those characteristics with composite polynomials. Checking biometric information varying with a biological characteristic of the user whilst associating those characteristics with composite polynomials enables a more efficient evaluation of the polynomial, due to the composite polynomial being decomposable through polynomial decomposition (Kaehler, Paragraph [0042]). 
Takahashi as modified by Kaehler do not teach the following limitation(s) as taught by Yasuda: wherein the biometric information composition unit comprises a polynomial generation unit configured to:
construct a first polynomial based on the first biometric information;
construct a second polynomial based on the second biometric information by taking a degree of a variable of the first polynomial into consideration; and
generate the composite polynomial including the first and second polynomials. 
	(Yasuda, Claim 1, see “first cryptographic information that represents an encrypted polynomial obtained by encrypting a first polynomial that corresponds to a first vector representing a first feature of first biometric information of a registrant, wherein the first biometric information is obtained from the registrant by a first sensor…an encrypted result obtained by encrypting a result of a multiplication of a second polynomial that corresponds to a second vector by the monomial, the second vector representing a second feature of second biometric information of an authentication target, wherein the second biometric information is obtained from the authentication target by a second sensor…a processor that generates an encrypted polynomial that includes a result of an operation of the first vector and the second vector by use of the first cryptographic information”, where “first polynomial that corresponds to a first vector” is analogous to a first polynomial based on the first biometric information, where “second polynomial that corresponds to a second vector” is analogous to a second polynomial, where “a result of a multiplication of a second polynomial that corresponds to a second  vector by the monomial” is analogous to the second polynomial being constructed based on the second biometric information by taking a degree of a variable of the first polynomial into consideration, where “multiplication of a second polynomial by the monomial” is analogous to constructing the second polynomial by taking a degree of a variable and where “generates an encrypted polynomial that includes a result of an operation of the first vector and the second vector” is analogous to generating the reference composite polynomial which includes the first and second polynomials). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, and techniques for eyelid shape estimation, disclosed of Kaehler, by implementing techniques for cryptographic processing, comprising of constructing a first and second polynomial based on first and second biometric information and generating a reference composite polynomial including the first and second polynomials, disclosed of Yasuda. 

Takahashi as modified by Kaehler and further modified by Yasuda do not teach the following limitation(s) as taught by Kim: an authentication information generating unit generating authentication information on the basis of the composite polynomial generated by the biometric information composition unit, in response to generation of a request for authentication.
(Kim, Paragraph [0018], see “The biometric authentication unit, before performing the biometric authentication of the user, generates motion data by measuring motion of the user via  a motion sensor in response to a request for registration of biometric authentication information, extracts a plurality of feature points based on the generated motion data, derives a histogram of the extracted feature points, converts the derived histogram into a normalized histogram, and registers the normalized histogram as the biometric authentication information of the user”, where “generates motion data by measuring motion of the user via a motion sensor in response to a request for registration of biometric authentication information” is analogous to generating authentication information in response to generation of a request for authentication). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for biometric authentication, disclosed of Takahashi, techniques for eyelid shape estimation, comprising of checking biometric information varying with a biological characteristic of the user, whilst associating those characters with composite polynomials, disclosed of Kaehler, and techniques disclosed of Yasuda, by implementing techniques for a biometric authentication method, comprising of generating authentication information in response to a request, disclosed of Kim. 


Regarding claim 12, Takahashi as modified by Kaehler and further modified by Yasuda and Kim teaches The authentication apparatus of claim 10, wherein the biometric information composition unit comprises a feature point management unit configured to:
detect at least one first feature point from the first biometric information (Takahashi, Paragraph [0029], see “a first step of capturing, by the feature extraction module, the biometric information from the user at a time of enrollment of the biometric information on the user, extracting a first feature, which is formed of a plurality of feature elements and indicate a characteristic of the biometric information”);
detect at least one second feature point from the second biometric information (Takahashi, Paragraph [0029], see “capturing, by the feature extraction module, the biometric information from the user at a time of authentication of the biometric information on the user, extracting a second feature, which is formed of a plurality of feature elements and indicate a characteristic of biometric information”); and
manage the at least one first and second feature points (Takahashi, Paragraph [0029], see “storing the extracted first feature into the first memory…storing the extracted second feature into the first memory”, where “storing the extracted first/second features” is being read as managing the at least one first and second feature points).






Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433